                                                                  Case 4:20-cv-04618-JSW Document 35 Filed 12/14/20 Page 1 of 22



                                                          1   HUNTON ANDREWS KURTH LLP
                                                              Ann Marie Mortimer (State Bar No. 169077)
                                                          2
                                                              amortimer@HuntonAK.com
                                                          3   Jason J. Kim (State Bar No. 221476)
                                                          4   kimj@HuntonAK.com
                                                              Jeff R. R. Nelson (State Bar No. 301546)
                                                          5   jnelson@HuntonAK.com
                                                          6   550 South Hope Street, Suite 2000
                                                              Los Angeles, California 90071-2627
                                                          7   Telephone: (213) 532-2000
                                                          8   Facsimile: (213) 532-2020

                                                          9   Attorneys for Defendant
                                                         10   WALMART INC.

                                                         11
                                                                                  UNITED STATES DISTRICT COURT
                    Los Angeles, California 90071-2627
                    550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                         12
                                                                                NORTHERN DISTRICT OF CALIFORNIA
                                                         13
                                                                                          OAKLAND DIVISION
                                                         14
                                                         15   LAVARIOUS GARDINER, individually CASE NO.: 4:20-cv-04618-JSW
                                                              and on behalf of all others similarly
                                                         16   situated,                             DEFENDANT WALMART INC.’S
                                                         17                                         NOTICE OF MOTION AND MOTION
                                                                          Plaintiff,                TO DISMISS PLAINTIFF’S
                                                         18                                         COMPLAINT
                                                         19          v.
                                                                                                    [Request for Judicial Notice filed
                                                         20                                         concurrently herewith]
                                                         21   WALMART INC., et al.,
                                                                                                    Date:        March 5, 2021
                                                         22                                         Time:        9:00 a.m.
                                                                          Defendants.
                                                         23                                         Location: Ctrm. 5
                                                         24
                                                         25
                                                         26
                                                         27
                                                         28
                                                                                                                                4:20-cv-04618-JSW
                                                                                DEFENDANT WALMART INC.’S NOTICE OF MOTION AND
                                                                                    MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                                                  Case 4:20-cv-04618-JSW Document 35 Filed 12/14/20 Page 2 of 22



                                                          1         TO PLAINTIFF AND HIS ATTORNEYS OF RECORD:
                                                          2         PLEASE TAKE NOTICE that, on March 5, 2021 at 9:00 a.m., or as soon
                                                          3   thereafter as the matter may be heard in Courtroom 5 of the above-entitled Court
                                                          4   located at 1301 Clay Street, Oakland, California, Defendant Walmart Inc.
                                                          5   (“Walmart”) will move this Court for an order dismissing this lawsuit in its entirety.
                                                          6         This motion is made on the grounds that Plaintiff has not stated viable claims.
                                                          7   First, Plaintiff fails to allege when the alleged breach at issue (the “Alleged Breach”)
                                                          8   occurred, which controls whether the California Consumer Privacy Act (“CCPA”)
                                                          9   even applies. Plaintiff also fails to allege “personal information” was compromised.
                                                         10   Cal. Civ. Code § 1798.81.5(d)(1)(a). Second, Plaintiff fails to allege cognizable injury
                                                         11   with respect to his remaining claims (negligence, unfair competition (“UCL”), and his
                    Los Angeles, California 90071-2627
                    550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                         12   contract theories). Third, Plaintiff’s negligence claim fails under the economic loss
                                                         13   rule because he cannot allege personal injury or property damage. Fourth, Plaintiff’s
                                                         14   UCL claim fails because he cannot show: (1) he lacks adequate legal remedies
                                                         15   (Sonner v. Premier Nutrition Corp., 971 F.3d 834, 845 (9th Cir. 2020)); or (2) any
                                                         16   predicate “unlawful,” “fraudulent,” or “unfair” conduct. Fifth, Plaintiff’s contract
                                                         17   claims are barred by the limitation-of-liability provision in Walmart’s Terms of Use.
                                                         18         This motion is based upon this Notice of Motion and Motion, the attached
                                                         19   Memorandum of Points and Authorities, the Request for Judicial Notice filed
                                                         20   concurrently herewith, all the pleadings and papers on file herein, and on such other
                                                         21   evidence and argument as may be presented at the hearing on this matter.
                                                         22
                                                         23   Dated: December 14, 2020                       HUNTON ANDREWS KURTH LLP
                                                         24
                                                                                                             By:        /s/ Ann Marie Mortimer
                                                         25                                                           Ann Marie Mortimer
                                                         26                                                           Jason J. Kim
                                                                                                                      Jeff R. R. Nelson
                                                         27                                                        Attorneys for Defendant
                                                         28                                                        WALMART INC.
                                                                                                         1                            4:20-cv-04618-JSW
                                                                                 DEFENDANT WALMART INC.’S NOTICE OF MOTION AND
                                                                                     MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                                                     Case 4:20-cv-04618-JSW Document 35 Filed 12/14/20 Page 3 of 22



                                                          1                                              TABLE OF CONTENTS
                                                          2
                                                              I.      INTRODUCTION ................................................................................................ 1
                                                          3
                                                              II.     STATEMENT OF ISSUES TO BE DECIDED................................................... 2
                                                          4
                                                          5   III.    FACTS .................................................................................................................. 2

                                                          6   IV.     PLAINTIFF’S PLEADING BURDEN ................................................................ 3
                                                          7   V.      PLAINTIFF FAILS TO STATE VIABLE CLAIMS FOR RELIEF ................... 4
                                                          8           A.       Plaintiff’s CCPA Claim Fails (Count I) ..................................................... 4
                                                          9
                                                                      B.       Plaintiff Fails to Allege the Requisite Injuries With Respect to His
                                                         10                    Remaining Claims ...................................................................................... 6
                                                         11           C.       Plaintiff’s Claims Fail for Additional Reasons ........................................ 10
                    Los Angeles, California 90071-2627
                    550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                         12
                                                                               1.        Plaintiff’s Negligence Claim Fails (Count II) ............................... 10
                                                         13
                                                                               2.        Plaintiff’s Unfair Competition Claim Fails (Count III)................. 10
                                                         14
                                                         15                    3.        Plaintiff’s Contract Theories Fail (Counts IV-VI) ........................ 13

                                                         16   VI.     CONCLUSION .................................................................................................. 15
                                                         17
                                                         18
                                                         19
                                                         20
                                                         21
                                                         22
                                                         23
                                                         24
                                                         25
                                                         26
                                                         27
                                                         28
                                                                                                                            i                                          4:20-cv-04618-JSW
                                                                                         DEFENDANT WALMART INC.’S NOTICE OF MOTION AND
                                                                                             MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                                                    Case 4:20-cv-04618-JSW Document 35 Filed 12/14/20 Page 4 of 22



                                                          1                                          TABLE OF AUTHORITIES
                                                          2                                                                                                                  Page(s)
                                                          3
                                                              Cases
                                                          4
                                                              Ables v. Brooks Bros. Grp.,
                                                          5      2018 WL 8806667 (C.D. Cal. June 7, 2018) ............................................... 6, 7, 9, 10
                                                          6
                                                              Adams v. Cole Haan, LLC,
                                                          7     2020 WL 5648605 (C.D. Cal. Sept. 3, 2020) .......................................................... 11
                                                          8   Adams v. Johnson,
                                                          9     355 F.3d 1179 (9th Cir. 2004) ................................................................................... 3
                                                         10   In re Adobe Sys., Inc. Privacy Litig.,
                                                         11       66 F. Supp. 3d 1197 (N.D. Cal. 2014)....................................................................... 6
                    Los Angeles, California 90071-2627
                    550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                         12   Aetna Cas. & Sur. Co. v. Indus. Acci. Com.,
                                                                 30 Cal. 2d 388 (1947) ................................................................................................ 4
                                                         13
                                                         14   Aguilera v. Pirelli Armstrong Tire Corp.,
                                                                223 F.3d 1010 (9th Cir. 2000) ................................................................................... 6
                                                         15
                                                              Ashcroft v. Iqbal,
                                                         16      556 U.S. 662 (2009)................................................................................................... 3
                                                         17
                                                              Baba v. Hewlett-Packard Co.,
                                                         18     2010 WL 2486353 (N.D. Cal. June 16, 2010)......................................................... 13
                                                         19   Beck v. McDonald,
                                                         20      848 F.3d 262 (4th Cir. 2017) ..................................................................................... 7
                                                         21   Bell Atlantic Corp. v. Twombly,
                                                         22      550 U.S. 544 (2007)................................................................................................... 3

                                                         23   Californians for Disability Rights v. Mervyn’s, LLC,
                                                                39 Cal. 4th 223 (2006) ............................................................................................... 4
                                                         24
                                                         25   Caraccioli v. Facebook, Inc.,
                                                                167 F. Supp. 3d 1056 (N.D. Cal. 2016)................................................................... 15
                                                         26
                                                              Castillo v. Seagate Tech., LLC,
                                                         27
                                                                2016 WL 9280242 (N.D. Cal. Sept. 14, 2016) ........................................................ 10
                                                         28
                                                                                                                         ii                                      4:20-cv-04618-JSW
                                                                                         DEFENDANT WALMART INC.’S NOTICE OF MOTION AND
                                                                                             MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                                                    Case 4:20-cv-04618-JSW Document 35 Filed 12/14/20 Page 5 of 22



                                                          1   Cel-Tech Commc’ns, Inc. v. Los Angeles Cellular Tel. Co.,
                                                                 20 Cal. 4th 163 (1999) ............................................................................................. 12
                                                          2
                                                          3   Dugas v. Starwood Hotels & Resorts Worldwide, Inc.,
                                                                2016 WL 6523428 (S.D. Cal. Nov. 3, 2016) ..................................................... 11, 12
                                                          4
                                                          5   Engl v. Nat. Grocers by Vitamin Cottage, Inc.,
                                                                2016 WL 8578252 (D. Colo. Sept. 21, 2016) ........................................................... 9
                                                          6
                                                              Erickson v. Neb. Mach. Co.,
                                                          7      2015 WL 4089849 (N.D. Cal. July 6, 2015) ............................................................. 8
                                                          8
                                                              Evangelatos v. Superior Court,
                                                          9     44 Cal. 3d 1188 (1988) .............................................................................................. 4
                                                         10   In re Facebook Privacy Litig.,
                                                         11       791 F. Supp. 2d 705 (N.D. Cal. 2011)..................................................................... 12
                    Los Angeles, California 90071-2627
                    550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                         12   Fonseca v. Goya Foods, Inc.,
                                                         13     2016 WL 4698942 (N.D. Cal. Sept. 8, 2016) .......................................................... 11

                                                         14   Food Safety Net Servs. v. Eco Safe Sys. USA, Inc.,
                                                                209 Cal. App. 4th 1118 (2012) .......................................................................... 14, 15
                                                         15
                                                         16   Gibson v. Jaguar Land Rover N. Am., LLC,
                                                                 2020 WL 5492990 (C.D. Cal. Sept. 9, 2020) .......................................................... 10
                                                         17
                                                              In re Google Inc. St. View Elec. Commc’ns Litig.,
                                                         18      794 F. Supp. 2d 1067 (N.D. Cal. 2011)................................................................... 12
                                                         19
                                                              In re iPhone Application Litig.,
                                                         20       2011 WL 4403963 (N.D. Cal. Sept. 20, 2011) ........................................................ 12
                                                         21   Jackson v. Loews Hotels, Inc.,
                                                         22      2019 WL 2619656 (C.D. Cal. Jan. 4, 2019) .............................................................. 9
                                                         23   Jackson v. Loews Hotels, Inc.,
                                                         24      2019 WL 6721637 (C.D. Cal. July 24, 2019) ........................................................... 8

                                                         25   Khan v. Children’s Nat’l Heαlth Sys.,
                                                                188 F. Supp. 3d 524 (D. Md. 2016)........................................................................... 8
                                                         26
                                                         27   In re Macbook Keyboard Litig.,
                                                                  2020 WL 6047253 (N.D. Cal. Oct. 13, 2020) ......................................................... 10
                                                         28
                                                                                                                        iii                                      4:20-cv-04618-JSW
                                                                                         DEFENDANT WALMART INC.’S NOTICE OF MOTION AND
                                                                                             MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                                                    Case 4:20-cv-04618-JSW Document 35 Filed 12/14/20 Page 6 of 22



                                                          1   Madrigal v. Hint, Inc.,
                                                                2017 WL 6940534 (C.D. Cal. Dec. 14, 2017)......................................................... 11
                                                          2
                                                          3   McClung v. Emp’t Dev. Dep’t,
                                                                34 Cal. 4th 467 (2004) ............................................................................................... 4
                                                          4
                                                          5   Myers v. Philip Morris Cos., Inc.,
                                                                28 Cal. 4th 828 (2002) ............................................................................................... 4
                                                          6
                                                              Provost v. Aptos, Inc.,
                                                          7      2018 WL 1465766 (N.D. Ga. Mar. 12, 2018) ........................................................... 9
                                                          8
                                                              Rose v. Bank of Am., N.A.,
                                                          9     57 Cal. 4th 390 (2013) ............................................................................................. 12
                                                         10   Ruiz v. Gap, Inc.,
                                                         11      380 F. App’x 689 (9th Cir. 2010) .............................................................................. 6
                    Los Angeles, California 90071-2627
                    550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                         12   Schertz v. Ford Motor Co.,
                                                         13      2020 WL 5919731 (C.D. Cal. July 27, 2020) ......................................................... 11

                                                         14   Smith v. Sabre Corp.,
                                                                No. 17-cv-5149 (C.D. Cal. Jan. 23, 2018)............................................................. 8, 9
                                                         15
                                                         16   Sonner v. Premier Nutrition Corp.,
                                                                 971 F.3d 834 (9th Cir. 2020) ............................................................................... 1, 10
                                                         17
                                                              In re Sony Gaming Networks & Customer Data Sec. Breach Litig.,
                                                         18       903 F. Supp. 2d 942 (S.D. Cal. 2012) ............................................................... 10, 12
                                                         19
                                                              In re Sony Gaming Networks & Customer Data Sec. Breach Litig.,
                                                         20       996 F. Supp. 2d 942 (S.D. Cal. 2014) ....................................................................... 7
                                                         21   Tobinick v. Novella,
                                                         22     2015 WL 1526196 (S.D. Fla. Apr. 2, 2015) .............................................................. 8
                                                         23   U.S. v. Security Industrial Bank,
                                                         24      459 U.S. 70 (1982)..................................................................................................... 4

                                                         25   Whalen v. Michaels Stores Inc.,
                                                                153 F. Supp. 3d 577 (E.D.N.Y. 2015) ....................................................................... 9
                                                         26
                                                         27   Whalen v. Michaels Stores, Inc.,
                                                                2017 WL 1556116 (2d Cir. May 2, 2017) ................................................................. 9
                                                         28
                                                                                                                         iv                                       4:20-cv-04618-JSW
                                                                                         DEFENDANT WALMART INC.’S NOTICE OF MOTION AND
                                                                                             MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                                                    Case 4:20-cv-04618-JSW Document 35 Filed 12/14/20 Page 7 of 22



                                                          1   In re Yahoo! Inc. Customer Data Sec. Breach Litig.,
                                                                  2017 WL 3727318 (N.D. Cal. Aug. 30, 2017) .......................................................... 5
                                                          2
                                                          3   Statutes
                                                          4   Cal. Bus. & Prof. Code § 17204 ........................................................................... 2, 6, 11
                                                          5   Cal. Civ. Code § 3 ........................................................................................................... 4
                                                          6
                                                              Cal. Civ. Code § 1798.81.5......................................................................................... 5, 6
                                                          7
                                                              Cal. Civ. Code § 1798.150.................................................................................. 5, 12, 13
                                                          8
                                                          9   Cal. Civ. Code § 1798.198.............................................................................................. 4

                                                         10
                                                         11
                    Los Angeles, California 90071-2627
                    550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                         12
                                                         13
                                                         14
                                                         15
                                                         16
                                                         17
                                                         18
                                                         19
                                                         20
                                                         21
                                                         22
                                                         23
                                                         24
                                                         25
                                                         26
                                                         27
                                                         28
                                                                                                                            v                                        4:20-cv-04618-JSW
                                                                                          DEFENDANT WALMART INC.’S NOTICE OF MOTION AND
                                                                                              MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                                                   Case 4:20-cv-04618-JSW Document 35 Filed 12/14/20 Page 8 of 22



                                                          1                 MEMORANDUM OF POINTS AND AUTHORITIES
                                                          2   I.    INTRODUCTION
                                                          3         This is not the typical data breach lawsuit in which the defendant publicly
                                                          4   admits its computer network has been compromised, with the inevitable follow-on
                                                          5   lawsuits. Rather, Plaintiff Lavarious Gardner has taken the highly unusual step of
                                                          6   filing this action against Walmart Inc. (“Walmart”) on the mere suspicion that
                                                          7   Walmart’s computer network has been breached (the “Alleged Breach”). Indeed,
                                                          8   Plaintiff bases his claims on the fact that he allegedly found his credentials on the
                                                          9   “dark web,” and that he possesses communications with unknown “hackers” who
                                                         10   allegedly assured him they were selling “real accounts that belong to Walmart.”
                                                         11   Compl. ¶¶ 15-16. In fact, there was no breach of Walmart’s computer network. And
                    Los Angeles, California 90071-2627
                    550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                         12   Plaintiff’s own allegations seemingly acknowledge the likely possibility that he and
                                                         13   other putative class members’ computers—not Walmart’s systems—were
                                                         14   compromised. Id. ¶ 14 (claiming “hackers obtain access to Walmart accounts by
                                                         15   hacking … Walmart’s customers’ computers.”) (emphasis added). Not surprisingly,
                                                         16   Plaintiff’s claims find no basis in law or fact, and each of them should be dismissed
                                                         17   with prejudice:
                                                         18         First, Plaintiff fails to allege when the Alleged Breach supposedly occurred,
                                                         19   which is critical to determining whether the CCPA, which went into effect in 2020,
                                                         20   even applies. On top of that, Plaintiff fails to allege the compromise of actionable
                                                         21   “personal information.”
                                                         22         Second, Plaintiff fails to allege cognizable injury and damages with respect to
                                                         23   his remaining claims for negligence (Count II) and alleged UCL violations (Count
                                                         24   III), as well as his contract theories (Counts IV through VI).
                                                         25         Third, Plaintiff’s negligence claim begins and ends with the economic loss rule,
                                                         26   as Plaintiff has not and cannot allege personal injury or property damage.
                                                         27         Fourth, Plaintiff’s UCL claim fails under recent Ninth Circuit precedent, as he
                                                         28   has not and cannot show he lacks adequate legal remedies. Sonner v. Premier
                                                                                                          1                            4:20-cv-04618-JSW
                                                                                  DEFENDANT WALMART INC.’S NOTICE OF MOTION AND
                                                                                      MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                                                     Case 4:20-cv-04618-JSW Document 35 Filed 12/14/20 Page 9 of 22



                                                          1   Nutrition Corp., 971 F.3d 834, 845 (9th Cir. 2020) (affirming dismissal of UCL claim
                                                          2   where the plaintiff “fail[ed] to demonstrate that she lacks an adequate legal remedy”).
                                                          3   Similarly, as stated above, Plaintiff fails to allege the requisite injury in fact. See Cal.
                                                          4   Bus. & Prof. Code 17204. Nor does Plaintiff allege any predicate “unlawful,”
                                                          5   “fraudulent,” or “unfair” conduct.
                                                          6           Finally, Plaintiff’s contract claims are barred by the limitation-of-liability
                                                          7   provision in Walmart’s Terms of Use (“TOU”), which Plaintiff cannot escape.
                                                          8   II.     STATEMENT OF ISSUES TO BE DECIDED
                                                          9           Whether Plaintiff’s claims should be dismissed in their entirety and with
                                                         10   prejudice based on his failure to state viable claims for relief.
                                                         11   III.    FACTS
                    Los Angeles, California 90071-2627
                    550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                         12           Plaintiff alleges he gave certain information to Walmart in order to create an
                                                         13   online Walmart account—in particular, his “full name[], address[], financial account
                                                         14   information, credit card information, and other [unspecified] private identifiable
                                                         15   information.” Compl. ¶¶ 3, 7. Plaintiff does not specify when or how many times he
                                                         16   did so. Nonetheless, Plaintiff claims, on information and belief, that “his PII was
                                                         17   accessed by hackers as a direct result of the [Alleged Breach] that took place at
                                                         18   Walmart.” Id. ¶ 7.
                                                         19           More notable, however, is what Plaintiff does not allege. Plaintiff does not
                                                         20   allege when the Alleged Breach occurred. Similarly, Plaintiff does not allege any
                                                         21   acknowledgment on the part of Walmart that the Alleged Breach occurred; in fact, it
                                                         22   did not. So instead, Plaintiff speculates that the Alleged Breach must have occurred
                                                         23   because, like most individuals in a modern and digitally connected society, his
                                                         24   information allegedly appeared on the dark web. Compl. ¶ 15. Plaintiff also claims
                                                         25   the Alleged Breach occurred based on “communications with the hackers in which
                                                         26   they state that the accounts they are selling are real accounts that belong to Walmart
                                                         27   customers.” Id. ¶ 16. Of course, Plaintiff does not claim the supposed “hackers”
                                                         28   confirmed the Alleged Breach or otherwise told Plaintiff how they allegedly obtained
                                                                                                            2                            4:20-cv-04618-JSW
                                                                                   DEFENDANT WALMART INC.’S NOTICE OF MOTION AND
                                                                                       MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                                                    Case 4:20-cv-04618-JSW Document 35 Filed 12/14/20 Page 10 of 22



                                                          1   “real accounts that belong to Walmart customers” or whether the source of the alleged
                                                          2   accounts was Walmart or some other breach. Id.
                                                          3           Plaintiff’s own allegations, however, may fill in that gap. With respect to some
                                                          4   or all of the supposedly compromised Walmart accounts, including his own, Plaintiff
                                                          5   remarkably concedes that the “hackers obtain access to Walmart accounts by hacking
                                                          6   Walmart’s website and Walmart’s customers’ computers.” Compl. ¶ 14 (emphasis
                                                          7   added). So Plaintiff acknowledges his alleged issues may have been—and as to many
                                                          8   putative class members in fact were—the product of compromises of customers’ own
                                                          9   computers.
                                                         10   IV.     PLAINTIFF’S PLEADING BURDEN
                                                         11           To survive dismissal, plaintiffs must allege facts that demonstrate a “plausible”
                    Los Angeles, California 90071-2627
                    550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                         12   basis for relief. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 556 (2007).
                                                         13   “Threadbare recitals of the elements of a cause of action, supported by mere
                                                         14   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
                                                         15   Indeed, the complaint must “raise a reasonable expectation that discovery will reveal
                                                         16   evidence of [the alleged infraction].” Twombly, 550 U.S. at 556. “[A] plaintiff’s
                                                         17   obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than
                                                         18   labels and conclusions, and a formulaic recitation of the elements of a cause of action
                                                         19   will not do.” Id. at 555. A plaintiff must plead “factual content that allows the court
                                                         20   to draw the reasonable inference that the defendant is liable for the misconduct
                                                         21   alleged.” Iqbal, 556 U.S. at 678. A claim is “plausible” only when the factual
                                                         22   allegations allow the court “to draw the reasonable inference that the defendant is
                                                         23   liable for the misconduct alleged.” Id. Factual allegations that establish no “more
                                                         24   than a sheer possibility” of liability are not sufficient. Id. Indeed, mere “conclusory
                                                         25   allegations of law and unwarranted inferences are insufficient to defeat a motion to
                                                         26   dismiss.” Adams v. Johnson, 355 F.3d 1179, 1183 (9th Cir. 2004).
                                                         27
                                                         28
                                                                                                          3                            4:20-cv-04618-JSW
                                                                                   DEFENDANT WALMART INC.’S NOTICE OF MOTION AND
                                                                                       MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                                                   Case 4:20-cv-04618-JSW Document 35 Filed 12/14/20 Page 11 of 22



                                                          1   V.     PLAINTIFF FAILS TO STATE VIABLE CLAIMS FOR RELIEF
                                                          2          A.    Plaintiff’s CCPA Claim Fails (Count I)
                                                          3          Even assuming the Alleged Breach occurred, which it did not, Plaintiff fails to
                                                          4   allege facts showing the CCPA even applies.
                                                          5          First, Plaintiff fails to allege when the Alleged Breach occurred. This omission
                                                          6   is fatal because the CCPA applies only to data breaches that occurred after January 1,
                                                          7   2020, and it cannot be applied retroactively.
                                                          8          “Generally, statutes operate prospectively only.” McClung v. Emp’t Dev.
                                                          9   Dep’t, 34 Cal. 4th 467, 475 (2004) (quotations omitted); see also Evangelatos v.
                                                         10   Superior Court, 44 Cal. 3d 1188, 1209 (1988) (the “first rule of [statutory]
                                                         11   construction is that legislation must be considered to the future, not the past…”)
                    Los Angeles, California 90071-2627
                    550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                         12   (quoting U.S. v. Security Industrial Bank, 459 U.S. 70, 78-79 (1982)). This “strong”
                                                         13   (McClung, 34 Cal. 4th at 475) and “time-honored presumption against retroactive
                                                         14   application of statute” may be overcome only if the statute “contains express language
                                                         15   of retroactivity or if other sources provide a clear and unavoidable implication that the
                                                         16   Legislature intended retroactive application.” Myers v. Philip Morris Cos., Inc., 28
                                                         17   Cal. 4th 828, 843-44 (2002); see also Cal. Civ. Code § 3 (“No part of [the California
                                                         18   Civil Code] is retroactive, unless expressly so declared”).1
                                                         19          The CCPA expressly provides that it is not operative until January 1, 2020, and
                                                         20   it contains no express language establishing that it applies retroactively. Cal. Civ.
                                                         21   Code § 1798.198(a). Accordingly, the CCPA cannot be applied to data breaches that
                                                         22   occurred before January 1, 2020.
                                                         23
                                                         24
                                                         25   1
                                                                “A retrospective law is one which affects rights, obligations, acts, transactions and
                                                              conditions which are performed or exist prior to the adoption of the statute.” Aetna
                                                         26
                                                              Cas. & Sur. Co. v. Indus. Acci. Com., 30 Cal. 2d 388, 391 (1947); see also
                                                         27   Californians for Disability Rights v. Mervyn’s, LLC, 39 Cal. 4th 223, 232 (2006) (a
                                                              retroactive law “change[s] the legal consequences of past conduct by imposing new or
                                                         28
                                                              different liabilities based on such conduct”).
                                                                                                          4                             4:20-cv-04618-JSW
                                                                                  DEFENDANT WALMART INC.’S NOTICE OF MOTION AND
                                                                                      MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                                                  Case 4:20-cv-04618-JSW Document 35 Filed 12/14/20 Page 12 of 22



                                                          1         Plaintiff cannot avoid dismissal by failing to allege when the Alleged Breach
                                                          2   occurred. In In re Yahoo! Inc. Customer Data Sec. Breach Litig., 2017 WL 3727318,
                                                          3   at *38 (N.D. Cal. Aug. 30, 2017), Judge Koh reached this exact conclusion,
                                                          4   dismissing a claim under the recently amended California Customer Records Act
                                                          5   (“CRA”) where the plaintiffs failed to allege when the alleged violation occurred:
                                                          6   “Because the CCAC does not allege when Defendants discovered the 2013 Breach,
                                                          7   the Court cannot determine which version of the CRA was in effect at the time that
                                                          8   Defendants allegedly violated the CRA.” Id. The same reasoning applies here, and
                                                          9   the result should be the same. The CCPA claim should be dismissed. 2
                                                         10         Second, Plaintiff fails to allege facts showing the Alleged Breach involved
                                                         11   actionable “personal information.” To be actionable under the CCPA, a data breach
                    Los Angeles, California 90071-2627
                    550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                         12   must result in the disclosure of an individual’s first name or initial and last name in
                                                         13   conjunction with the individual’s (1) Social Security number, (2) driver’s license or
                                                         14   other government-issued identification number, (3) account number or credit or debit
                                                         15   card number, in combination with any required security code, access code, or
                                                         16   password that would permit access to an individual’s financial account, (4) medical
                                                         17   information, (5) health insurance information, or (6) unique biometric identifier. Cal.
                                                         18   Civ. Code §§ 1798.150(a)(1), 1798.81.5(d)(1)(a). 3
                                                         19
                                                         20
                                                         21   2
                                                                Plaintiff’s alleged “evidence” in opposition to Walmart’s motion to compel likely
                                                              explains why Plaintiff did not plead the date of the Alleged Breach. Plaintiff’s
                                                         22
                                                              purported cybersecurity expert attached a screenshot to his declaration showing
                                                         23   Plaintiff’s alleged information was “checked” on August 10, 2019, well before the
                                                              CCPA’s January 1, 2020 effective date. ECF No. 27-3 (Easttom Decl.), Exh. 2.
                                                         24   3
                                                                Under the CCPA, “personal information” is “defined in subparagraph (A) of
                                                         25   paragraph (1) of subdivision (d) of Section 1798.81.5.” Cal. Civ. Code §
                                                              1798.150(a)(1). Section 1798.81.5, in turn, defines “personal information” as “an
                                                         26
                                                              individual’s first name or first initial and the individual’s last name in combination
                                                         27   with” an “[a]ccount number or credit or debit card number, in combination with any
                                                              required security code, access code, or password that would permit access to an
                                                         28
                                                              individual’s financial account.” (Emphasis added.)
                                                                                                            5                            4:20-cv-04618-JSW
                                                                                  DEFENDANT WALMART INC.’S NOTICE OF MOTION AND
                                                                                      MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                                                  Case 4:20-cv-04618-JSW Document 35 Filed 12/14/20 Page 13 of 22



                                                          1         While Plaintiff makes vague and generalized references to “financial
                                                          2   information,” he does not allege the specific disclosure of his “account number or
                                                          3   credit or debit card number, in combination with a password that would permit access
                                                          4   to the account.” Cal. Civ. Code § 1798.81.5(d)(1)(a)(3). The complaint makes no
                                                          5   mention of any compromised “security code, access code, or password” that enabled
                                                          6   hackers to access his bank account(s). Plaintiff’s CCPA claim, therefore, fails under
                                                          7   the plain language of the statute. It should be dismissed.
                                                          8         B.     Plaintiff Fails to Allege the Requisite Injuries With Respect to His
                                                          9                Remaining Claims
                                                         10         Each of Plaintiff’s remaining claims requires appreciable, non-speculative
                                                         11   injury or damages caused by the defendant’s conduct. See Ruiz v. Gap, Inc., 380 F.
                    Los Angeles, California 90071-2627
                    550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                         12   App’x 689, 691 (9th Cir. 2010) (negligence); Cal. Bus. & Prof. Code § 17204 (UCL);
                                                         13   Aguilera v. Pirelli Armstrong Tire Corp., 223 F.3d 1010, 1015 (9th Cir. 2000)
                                                         14   (contract). Plaintiff cannot make the requisite showing of cognizable harm.
                                                         15         For example, Plaintiff claims hackers accessed his “financial account
                                                         16   information” and “credit card information.” Compl. ¶ 3. Plaintiff, however, does not
                                                         17   claim any fraudulent charges were made on his card(s)—much less non-reimbursed
                                                         18   ones. Id. In fact, Plaintiff alleges no identity theft or fraud whatsoever. Without
                                                         19   specific allegations of actual loss, Plaintiff’s claims fail.
                                                         20         Similarly, Plaintiff claims his full name and address were exposed in the
                                                         21   Alleged Breach. Compl. ¶ 3. But Plaintiff does not identify any resulting injuries.
                                                         22   Nor could Plaintiff plausibly allege that identity theft could be perpetrated using his
                                                         23   name and address, particularly given such information likely is publicly available.
                                                         24         Likewise, Plaintiff cannot manufacture damages by claiming “he was forced to
                                                         25   purchase credit monitoring services and undertake other efforts to reduce the risk of
                                                         26   identity theft from the security breach.” Compl. ¶ 93. As a matter of law, the “future
                                                         27   harm being mitigated” must be “imminent.” In re Adobe Sys., Inc. Privacy Litig., 66
                                                         28   F. Supp. 3d 1197, 1217 (N.D. Cal. 2014); see also Ables v. Brooks Bros. Grp., 2018
                                                                                                            6                          4:20-cv-04618-JSW
                                                                                  DEFENDANT WALMART INC.’S NOTICE OF MOTION AND
                                                                                      MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                                                 Case 4:20-cv-04618-JSW Document 35 Filed 12/14/20 Page 14 of 22



                                                          1   WL 8806667, at *7 (C.D. Cal. June 7, 2018) (“In the absence of increased risk of
                                                          2   future harm, neither time nor money expended by Ables to mitigate a hypothetical risk
                                                          3   confers standing.”); Beck v. McDonald, 848 F.3d 262, 276 (4th Cir. 2017) (plaintiffs’
                                                          4   allegations “that they wish to enroll in, are enrolled in, or have purchased credit
                                                          5   monitoring services … do not constitute an injury in fact”). As shown below, Plaintiff
                                                          6   fails entirely to establish a plausible risk of imminent future harm.
                                                          7         In the end, from a monetary standpoint, Plaintiff has failed to plead an
                                                          8   actionable loss by virtue of the Alleged Breach. And Plaintiff’s remaining alleged
                                                          9   “harms” fare no better:
                                                         10         Alleged non-notification. Even if the Alleged Breach occurred (and it did not),
                                                         11   Plaintiff fails to plead facts showing he suffered an injury as a result of any alleged
                    Los Angeles, California 90071-2627
                    550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                         12   failure to notify him of the nonexistent breach. In re Sony Gaming Networks &
                                                         13   Customer Data Sec. Breach Litig., 996 F. Supp. 2d 942, 1010 (S.D. Cal. 2014)
                                                         14   (plaintiff “must allege actual damages flowing from the unreasonable delay (and not
                                                         15   just the intrusion itself) in order to recover actual damages”). To the contrary,
                                                         16   Plaintiff admits he has not suffered “identity theft” or “theft of property.” Compl. ¶
                                                         17   85. Nor does Plaintiff claim the alleged non-notification prevented him from taking
                                                         18   allegedly necessary prophylactic steps. Id. ¶ 8.
                                                         19         Alleged overpayment. Plaintiff claims “[o]verpayments to [Walmart] for the
                                                         20   goods bought from [Walmart], as it was understood that a portion of that price would
                                                         21   be applied to the costs of implementing reasonable and adequate safeguards and
                                                         22   security measures that would protect their PII, which [Walmart] failed to implement.”
                                                         23   Compl. ¶ 42(g). But courts have squarely rejected that theory, stating it is “cognizable
                                                         24   only where a consumer purchases defective or falsely advertised products, or—in the
                                                         25   data breach context—in the presence of a security agreement concerning consumer
                                                         26   data or some other representation that the cost of security is subsumed within the cost
                                                         27   of goods.” Ables, 2018 WL 8806667, at *7. Plaintiff fails to allege any representation
                                                         28   that the “cost of security is subsumed within the cost of goods” he allegedly bought
                                                                                                          7                            4:20-cv-04618-JSW
                                                                                  DEFENDANT WALMART INC.’S NOTICE OF MOTION AND
                                                                                      MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                                                  Case 4:20-cv-04618-JSW Document 35 Filed 12/14/20 Page 15 of 22



                                                          1   from Walmart. Indeed, Plaintiff fails to allege any facts showing the goods he
                                                          2   allegedly bought online were more expensive than those sold in a brick-and-mortar
                                                          3   Walmart store—the natural consequence of paying an additional premium for
                                                          4   information security.
                                                          5         To the extent Plaintiff relies on Walmart’s Privacy Policy, such reliance is
                                                          6   misplaced. Compl. ¶ 97. Walmart’s Terms of Use (“TOU”) specifically warn
                                                          7   customers that “ANY INFORMATION YOU SEND OR RECEIVE DURING YOUR
                                                          8   USE OF THE WALMART SITES MAY NOT BE SECURE AND MAY BE
                                                          9   INTERCEPTED OR OTHERWISE ACCESSED BY UNAUTHORIZED PARTIES.”
                                                         10   RJN, Exh. G. 4 “Courts have held that similar language is sufficient to put consumers
                                                         11   on notice that a company’s data security practices are not bulletproof,” thereby
                    Los Angeles, California 90071-2627
                    550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                         12   defeating alleged benefit of the bargain damages. Jackson v. Loews Hotels, Inc., 2019
                                                         13   WL 6721637, at *2 (C.D. Cal. July 24, 2019) (rejecting similar overpayment theory in
                                                         14   data breach action). Accordingly, Plaintiff’s benefit of the bargain theory fails.
                                                         15         Diminished value of PII. Plaintiff claims “[a]scertainable losses in the form of
                                                         16   deprivation of the value of [his] PII.” Compl. ¶ 42(e). As courts have held, however,
                                                         17   “absent any allegation that [Plaintiff] want[s] to sell [his] financial information to
                                                         18   someone else, deprivation of value is not a cognizable form of injury.” Smith v. Sabre
                                                         19   Corp., No. 17-cv-5149, at 6 n.3 (C.D. Cal. Jan. 23, 2018) (ECF No. 36) (citing Khan
                                                         20   v. Children’s Nat’l Heαlth Sys., 188 F. Supp. 3d 524, 533 (D. Md. 2016)). Plaintiff
                                                         21   makes no such allegation here, and his “lost PII value” theory should be rejected.
                                                         22
                                                         23
                                                              4
                                                               Courts across the country have taken judicial notice of web pages available through
                                                         24
                                                              the Wayback Machine. See, e.g., Erickson v. Neb. Mach. Co., 2015 WL 4089849, at
                                                         25   *1 (N.D. Cal. July 6, 2015) (“Courts have taken judicial notice of the contents of web
                                                              pages available through the Wayback Machine as facts that can be accurately and
                                                         26
                                                              readily determined from sources whose accuracy cannot reasonable be questioned…
                                                         27   and the Court does so here.”); In re Facebook, Inc. Sec. Litig., 405 F. Supp. 3d 809,
                                                              829 (N.D. Cal. 2019) (taking judicial notice of prior iterations of Facebook’s data
                                                         28
                                                              policy via the Wayback Machine).
                                                                                                         8                            4:20-cv-04618-JSW
                                                                                  DEFENDANT WALMART INC.’S NOTICE OF MOTION AND
                                                                                      MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                                                  Case 4:20-cv-04618-JSW Document 35 Filed 12/14/20 Page 16 of 22



                                                          1         Imminent and certainly impending future harm. Plaintiff’s own admissions
                                                          2   doom his claim of alleged future harm. He admits “closing or modifying financial
                                                          3   accounts” as a result of the Alleged Breach. Compl. ¶ 41. As courts have held in
                                                          4   connection with that same allegation, Plaintiff eliminated any risk of future harm
                                                          5   relating to those accounts. Jackson v. Loews Hotels, Inc., 2019 WL 2619656, at *3
                                                          6   (C.D. Cal. Jan. 4, 2019) (“Plaintiff’s allegations also foreclose the possibility of a
                                                          7   certainly impending future harm regarding the exposure of her financial information.
                                                          8   She alleges that after the data breach she ‘clos[ed] or modif[ied]’ her ‘financial’
                                                          9   accounts.”); Ables, 2018 WL 8806667, at *5 (“Once Ables cancelled those disclosed
                                                         10   credit and debit card accounts, those account ‘number[s], expiration date[s,] and
                                                         11   security code[s] were rendered useless,’ and the fact that his full name was made
                    Los Angeles, California 90071-2627
                    550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                         12   publicly available does not plausibly give rise to a current need for credit
                                                         13   monitoring.”) (citing Engl v. Nat. Grocers by Vitamin Cottage, Inc., 2016 WL
                                                         14   8578252, at *6 (D. Colo. Sept. 21, 2016)); Sabre Corp., No. 17-cv-5149, at 4 n.2
                                                         15   (ECF No. 36) (“[T]he fact that Smith admitted that she cancelled her cards was fatal to
                                                         16   her claims because it meant that there could be no future risk to those accounts and
                                                         17   nothing to ‘constantly monitor’ them for.”) (citing Whalen v. Michaels Stores, Inc.,
                                                         18   2017 WL 1556116, at *2 (2d Cir. May 2, 2017)).
                                                         19         Even if Plaintiff had not “clos[ed] or modif[ied]” the accounts allegedly
                                                         20   impacted by the Alleged Breach (as he admits he did), he still cannot show a
                                                         21   legitimate risk of future harm stemming from the alleged compromise of his payment
                                                         22   card information. “[G]iven the zero-fraud-liability policy of every major card issuer
                                                         23   in the country,” Plaintiff would face no risk of liability for fraudulent charges.
                                                         24   Whalen v. Michaels Stores Inc., 153 F. Supp. 3d 577, 581 (E.D.N.Y. 2015).
                                                         25         There is no risk of future harm based on the alleged compromise of Plaintiff’s
                                                         26   remaining information—i.e., name and address. Compl. ¶ 3. Plaintiff does not and
                                                         27   cannot show how identify theft could be committed using only his name and address,
                                                         28   which is fatal. See Provost v. Aptos, Inc., 2018 WL 1465766, at *5 (N.D. Ga. Mar.
                                                                                                          9                             4:20-cv-04618-JSW
                                                                                  DEFENDANT WALMART INC.’S NOTICE OF MOTION AND
                                                                                      MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                                                 Case 4:20-cv-04618-JSW Document 35 Filed 12/14/20 Page 17 of 22



                                                          1   12, 2018); see also Ables, 2018 WL 8806667, at *5 (“[A]s described above,
                                                          2   cancellation of the compromised credit and debit card accounts extinguished any
                                                          3   concrete risk of future identity theft, and the FAC fails to explain how the
                                                          4   wrongdoers’ possession of Ables’ first and last name exposes him to such a
                                                          5   substantial risk.”). Plaintiff cannot show an imminent risk of future harm.
                                                          6         In the end, Plaintiff has not and cannot plead the requisite damages and injury
                                                          7   elements of his negligence, unfair competition, or contract claims.
                                                          8         C.     Plaintiff’s Claims Fail for Additional Reasons
                                                          9                1.     Plaintiff’s Negligence Claim Fails (Count II)
                                                         10         Because Plaintiff does not allege “physical harm (i.e., personal injury or
                                                         11   property damage),” the “economic loss doctrine” bars his negligence claim “as a
                    Los Angeles, California 90071-2627
                    550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                         12   matter of law.” In re Sony Gaming Networks & Customer Data Sec. Breach Litig.,
                                                         13   903 F. Supp. 2d 942, 959-61 (S.D. Cal. 2012). Plaintiff’s alleged damages (Compl. ¶
                                                         14   85) fall squarely within the rule. Castillo v. Seagate Tech., LLC, 2016 WL 9280242,
                                                         15   at *5 (N.D. Cal. Sept. 14, 2016) (“Economic losses include damages for inadequate
                                                         16   value, costs of repair, loss of expected proceeds, loss of use, loss of goodwill, and
                                                         17   damages paid to third parties.”). Plaintiff’s failure to allege any personal injury or
                                                         18   property damage is dispositive. The economic loss rule applies and bars his
                                                         19   negligence claim.
                                                         20                2.     Plaintiff’s Unfair Competition Claim Fails (Count III)
                                                         21         Plaintiff cannot show he lacks adequate legal remedies: Just this year, the
                                                         22   Ninth Circuit held that a plaintiff cannot pursue equitable remedies under the UCL—
                                                         23   e.g.., restitution, injunctive relief—unless he can establish he lacks an adequate
                                                         24   remedy at law. Sonner v. Premier Nutrition Corp., 971 F.3d 834, 845 (9th Cir. 2020)
                                                         25   (affirming dismissal of UCL claim where the plaintiff “fail[ed] to demonstrate that she
                                                         26   lacks an adequate legal remedy”). Numerous courts have dismissed UCL claims in
                                                         27   the wake of Sonner for that very reason. See, e.g., In re Macbook Keyboard Litig.,
                                                         28   2020 WL 6047253, at *4 (N.D. Cal. Oct. 13, 2020); Gibson v. Jaguar Land Rover N.
                                                                                                         10                            4:20-cv-04618-JSW
                                                                                  DEFENDANT WALMART INC.’S NOTICE OF MOTION AND
                                                                                      MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                                                  Case 4:20-cv-04618-JSW Document 35 Filed 12/14/20 Page 18 of 22



                                                          1   Am., LLC, 2020 WL 5492990, at *3 (C.D. Cal. Sept. 9, 2020); Schertz v. Ford Motor
                                                          2   Co., 2020 WL 5919731, at *2 (C.D. Cal. July 27, 2020); Adams v. Cole Haan, LLC,
                                                          3   2020 WL 5648605, at *2 (C.D. Cal. Sept. 3, 2020) (“The clear rule in Sonner [is] that
                                                          4   plaintiffs must plead the inadequacy of legal remedies before requesting equitable
                                                          5   relief[.]”).
                                                          6          Here, Plaintiff has not pled an inadequate legal remedy. In fact, Plaintiff claims
                                                          7   he “has suffered compensable damages.” Compl. ¶ 7. Thus, his own allegations
                                                          8   foreclose the possibility that a legal remedy would be inadequate. Moreover,
                                                          9   Plaintiff’s UCL claim “relies on the same factual predicates as [his] legal causes of
                                                         10   action,” all of which seek money damages in connection with the Alleged Breach.
                                                         11   Madrigal v. Hint, Inc., 2017 WL 6940534, at *4-5 (C.D. Cal. Dec. 14, 2017)
                    Los Angeles, California 90071-2627
                    550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                         12   (quotation and citation omitted) (dismissing UCL and unjust enrichment claims
                                                         13   because they rely on the same factual predicates as plaintiff’s legal claims); see
                                                         14   Fonseca v. Goya Foods, Inc., 2016 WL 4698942, at *7 (N.D. Cal. Sept. 8, 2016).
                                                         15   Plaintiff’s UCL claim should be dismissed.
                                                         16          Plaintiff lacks statutory standing: In any event, Plaintiff lacks statutory
                                                         17   standing to bring a UCL claim because he cannot show he lost money or property as a
                                                         18   result of the Alleged Breach. Cal. Bus. & Prof. Code § 17204; see also Dugas v.
                                                         19   Starwood Hotels & Resorts Worldwide, Inc., 2016 WL 6523428, at *11 (S.D. Cal.
                                                         20   Nov. 3, 2016) (“In order to establish standing under the UCL, a plaintiff’s claim must
                                                         21   specifically involve lost money or property.”).
                                                         22          First, Plaintiff cannot claim he lost money or property based on any alleged
                                                         23   monetary expenditures. As stated above, Plaintiff does not allege any fraudulent
                                                         24   charges were made using his payment card information. Similarly, Plaintiff cannot
                                                         25   claim he lost money as a result of any credit monitoring expenditures—that is a non-
                                                         26   cognizable self-inflicted “harm,” given the lack of any real imminent risk of future
                                                         27   harm. Likewise, Plaintiff cannot show “overpayments.” Plaintiff has not and cannot
                                                         28   show he paid more money for a particularized measure or form of data security.
                                                                                                          11                            4:20-cv-04618-JSW
                                                                                  DEFENDANT WALMART INC.’S NOTICE OF MOTION AND
                                                                                      MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                                                  Case 4:20-cv-04618-JSW Document 35 Filed 12/14/20 Page 19 of 22



                                                          1         Second, Plaintiff cannot claim he lost money or property based on his flawed
                                                          2   lost PII value theory. As a matter of law, “‘personal information’ does not constitute
                                                          3   money or property under the UCL.” In re iPhone Application Litig., 2011 WL
                                                          4   4403963, at *14 (N.D. Cal. Sept. 20, 2011); see also In re Facebook Privacy Litig.,
                                                          5   791 F. Supp. 2d 705, 714 (N.D. Cal. 2011) (“[P]ersonal information does not
                                                          6   constitute property for purposes of a UCL claim.”); In re Google Inc. St. View Elec.
                                                          7   Commc’ns Litig., 794 F. Supp. 2d 1067, 1086 (N.D. Cal. 2011) (“A plaintiff’s
                                                          8   ‘personal information’ does not constitute property under the UCL.”).
                                                          9         Third, Plaintiff cannot claim he lost money or property based on any allegedly
                                                         10   imminent risk of future harm. Even if such risk existed (and it does not), allegations
                                                         11   of future harm do not suffice. In re Sony, 903 F. Supp. 2d at 966 (“Plaintiffs’
                    Los Angeles, California 90071-2627
                    550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                         12   allegations that the heightened risk of identity theft, time and money spent on
                                                         13   mitigation of that risk, and property value in one’s information, do not suffice as
                                                         14   injury under the UCL, FAL, and/or the CLRA.”); Dugas, 2016 WL 6523428, at *11
                                                         15   (plaintiff’s claim that “he will incur damages to monitor identity theft, and that he has
                                                         16   spent time responding to the unauthorized charges on his credit card” was insufficient
                                                         17   to establish UCL standing). Plaintiff’s inability to show “lost money or property” is
                                                         18   fatal to his UCL claim, and it should be dismissed on that basis alone.
                                                         19         Plaintiff cannot predicate his UCL claim on alleged violations of other laws:
                                                         20         Plaintiff bases his UCL claim on alleged violations of the CCPA, CRA, and
                                                         21   FTC Act. Plaintiff, however, cannot do so.
                                                         22         The CCPA: The CCPA expressly prohibits Plaintiff from predicating his UCL
                                                         23   claim on an alleged violation of the CCPA. On its face, the CCPA states that “nothing
                                                         24   in this title shall be interpreted to serve as the basis for a private right of action under
                                                         25   any other law,” such as the UCL. Cal. Civ. Code § 1798.150(c).
                                                         26         In this respect, Walmart need only show “another provision [] actually ‘bar[s]’
                                                         27   the action.” Rose v. Bank of Am., N.A., 57 Cal. 4th 390, 398 (2013) (quoting Cel-Tech
                                                         28   Commc’ns, Inc. v. Los Angeles Cellular Tel. Co., 20 Cal. 4th 163, 183 (1999)). And
                                                                                                           12                             4:20-cv-04618-JSW
                                                                                  DEFENDANT WALMART INC.’S NOTICE OF MOTION AND
                                                                                      MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                                                 Case 4:20-cv-04618-JSW Document 35 Filed 12/14/20 Page 20 of 22



                                                          1   Section 1798.150(c) does just that. As the California Senate Judiciary Committee
                                                          2   acknowledged before the CCPA’s passage, Section 1798.150(c) “eliminates the ability
                                                          3   of consumers to bring claims for violations of the Act under statutes such as the
                                                          4   [UCL].” Sen. Judiciary Committee Report, June 26, 2018, p. 22; September 12, 2019
                                                          5   California Senate Rules Committee Report on 2019 CA A.B. 1355 (Section 1798.150
                                                          6   is the “only enforcement mechanism made available to consumers pursuant to the
                                                          7   CCPA”). On top of that, as explained in Section V(A), Plaintiff has not adequately
                                                          8   pled a CCPA violation.
                                                          9         The CRA: As explained in Section A, Plaintiff has not shown the Alleged
                                                         10   Breach involved actionable “personal information” under the CRA.
                                                         11         The FTC Act: Plaintiff’s vague and conclusory references to the FTC Act fall
                    Los Angeles, California 90071-2627
                    550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                         12   short of the mark. Plaintiff must “plead with particularity how the facts of this case
                                                         13   pertain to that specific statute.” Baba v. Hewlett-Packard Co., 2010 WL 2486353, at
                                                         14   *6 (N.D. Cal. June 16, 2010). Plaintiff cannot do so.
                                                         15         Plaintiff claims “[c]onsumers cannot avoid the injury themselves because they
                                                         16   are not informed of the severe vulnerabilities presented by the website.” Compl. ¶ 92.
                                                         17   As stated above, however, Plaintiff suffered no injury. Moreover, Walmart informed
                                                         18   customers that “ANY INFORMATION YOU SEND OR RECEIVE DURING YOUR
                                                         19   USE OF THE WALMART SITES MAY NOT BE SECURE AND MAY BE
                                                         20   INTERCEPTED OR OTHERWISE ACCESSED BY UNAUTHORIZED PARTIES.”
                                                         21                3.    Plaintiff’s Contract Theories Fail (Counts IV-VI)
                                                         22         Walmart’s TOU expressly bars Plaintiff’s contract claims. In the “Disclaimer
                                                         23   of Warranties” in Section 17, Plaintiff agreed to “ASSUME FULL
                                                         24   RESPONSIBILITY FOR [HIS] USE OF THE WALMART SITES AND AGREE[D]
                                                         25   THAT ANY INFORMATION [HE] SEN[T] OR RECEIVE[D] DURING [HIS] USE
                                                         26   OF THE WALMART SITES MAY NOT BE SECURE AND MAY BE
                                                         27   INTERCEPTED OR OTHERWISE ACCESSED BY UNAUTHORIZED
                                                         28   PARTIES.” RJN, Exh. G (TOU) § 17 (emphasis added). Plaintiff further agreed that
                                                                                                        13                            4:20-cv-04618-JSW
                                                                                 DEFENDANT WALMART INC.’S NOTICE OF MOTION AND
                                                                                     MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                                                 Case 4:20-cv-04618-JSW Document 35 Filed 12/14/20 Page 21 of 22



                                                          1   “NO WALMART ENTITY IS RESPONSIBLE FOR ANY LOSS OR DAMAGE TO
                                                          2   [HIS] PROPERTY OR DATA THAT RESULTS FROM ANY MATERIALS YOU
                                                          3   ACCESS OR DOWNLOAD FROM THE WALMART SITES.” Id.
                                                          4         Moreover, in the “Limitation of Liability” in Section 18, Plaintiff agreed that,
                                                          5   “TO THE FULLEST EXTENT PROVIDED BY APPLICABLE LAW, WALMART
                                                          6   ENTITIES WILL NOT BE LIABLE TO [HIM] OR TO ANY OTHER PERSON
                                                          7   UNDER ANY CIRCUMSTANCES OR UNDER ANY LEGAL OR EQUITABLE
                                                          8   THEORY, WHETHER IN TORT, CONTRACT, STRICT LIABILITY, OR
                                                          9   OTHERWISE, FOR ANY INDIRECT, SPECIAL, INCIDENTAL, OR
                                                         10   CONSEQUENTIAL LOSSES OR DAMAGES OF ANY NATURE EVEN IF AN
                                                         11   AUTHORIZED REPRESENTATIVE OF A WALMART ENTITY HAS BEEN
                    Los Angeles, California 90071-2627
                    550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                         12   ADVISED OF OR SHOULD HAVE KNOWN OF THE POSSIBILITY OF SUCH
                                                         13   DAMAGES.” RJN Exh. G (TOU) § 18. Plaintiff agreed that disclaimer “APPLIES
                                                         14   TO, BUT IS NOT LIMITED TO, ANY DAMAGES OR INJURY ARISING FROM
                                                         15   ANY FAILURE OF PERFORMANCE, ERROR, OMISSION, INTERRUPTION,
                                                         16   DELETION, DEFECTS, DELAY IN OPERATION OR TRANSMISSION, LOST
                                                         17   PROFITS, LOSS OF GOODWILL, LOSS OF DATA, WORK STOPPAGE,
                                                         18   ACCURACY OF RESULTS, COMPUTER FAILURE OR MALFUNCTION,
                                                         19   COMPUTER VIRUSES, FILE CORRUPTION, COMMUNICATION FAILURE,
                                                         20   NETWORK OR SYSTEM OUTAGE, THEFT, DESTRUCTION,
                                                         21   UNAUTHORIZED ACCESS TO, ALTERATION OF, LOSS OF USE OF ANY
                                                         22   RECORD OR DATA, AND ANY OTHER TANGIBLE OR INTANGIBLE LOSS.”
                                                         23   Id. (emphasis added).
                                                         24         “With respect to claims for breach of contract, limitation of liability clauses are
                                                         25   enforceable unless they are unconscionable, that is, the improper result of unequal
                                                         26   bargaining power or contrary to public policy.” Food Safety Net Servs. v. Eco Safe
                                                         27   Sys. USA, Inc., 209 Cal. App. 4th 1118 (2012). And Plaintiff pleads no such facts
                                                         28   here. Nor could he. Limitation-of-liability clauses “have long been recognized as
                                                                                                        14                            4:20-cv-04618-JSW
                                                                                 DEFENDANT WALMART INC.’S NOTICE OF MOTION AND
                                                                                     MOTION TO DISMISS PLAINTIFF’S COMPLAINT
                                                                    Case 4:20-cv-04618-JSW Document 35 Filed 12/14/20 Page 22 of 22



                                                          1   valid in California,” and courts routinely enforce them where, as here, third-party
                                                          2   conduct is involved. See, e.g., Caraccioli v. Facebook, Inc., 167 F. Supp. 3d 1056,
                                                          3   1063 (N.D. Cal. 2016) (enforcing limitation-of-liability clause that applied to claims
                                                          4   arising out of third-party conduct); Food Safety, 209 Cal. App. 4th at 1126. The
                                                          5   TOU’s limitation-of-liability provision is enforceable, and it should be enforced.
                                                          6   Each of Plaintiff’s contract claims fails thereunder. 5
                                                          7   VI.     CONCLUSION
                                                          8           For these reasons, the Court should dismiss Plaintiff’s complaint in its entirety.
                                                          9   Because the stated defects are irremediable, the dismissal should be with prejudice.
                                                         10
                                                         11   Dated: December 14, 2020                       HUNTON ANDREWS KURTH LLP
                    Los Angeles, California 90071-2627
                    550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                         12
                                                         13                                                  By:        /s/ Ann Marie Mortimer
                                                                                                                      Ann Marie Mortimer
                                                         14
                                                                                                                      Jason J. Kim
                                                         15                                                           Jeff R. R. Nelson
                                                         16                                                        Attorneys for Defendant
                                                                                                                   WALMART INC.
                                                         17
                                                         18
                                                         19
                                                         20
                                                         21
                                                         22
                                                         23   5
                                                                Even under the version of the TOU to which Plaintiff admitted his assent in
                                                              opposition to Walmart’s motion to compel arbitration, Plaintiff agreed Walmart would
                                                         24
                                                              not be liable for “ANY INDIRECT, SPECIAL, INCIDENTAL OR
                                                         25   CONSEQUENTIAL LOSSES OR DAMAGES OF ANY NATURE ARISING OUT
                                                              OF OR IN CONNECTION WITH THE USE OF OR INABILITY TO USE THE
                                                         26
                                                              WALMART SITES, INCLUDING, WITHOUT LIMITATION, DAMAGES FOR
                                                         27   LOST PROFITS, LOSS OF GOODWILL, LOSS OF DATA, WORK STOPPAGE,
                                                              ACCURACY OF RESULTS, OR COMPUTER FAILURE OR MALFUNCTION.”
                                                         28
                                                              ECF No. 27-1, Exhs. 1 & 2.
                                                              046636.0000051 EMF_US 82622625v3        15                            4:20-cv-04618-JSW
                                                                                   DEFENDANT WALMART INC.’S NOTICE OF MOTION AND
                                                                                       MOTION TO DISMISS PLAINTIFF’S COMPLAINT
